Citation Nr: 1222386	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  10-11 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for residuals of a lumbosacral spine injury, and if so, whether service connection is warranted.

2.  Entitlement to service connection for a bilateral hip disability, to include as secondary to residuals of a lumbosacral spine injury.

3.  Entitlement to service connection for a bilateral knee disability, to include as secondary to residuals of a lumbosacral spine injury.

4.  Entitlement to service connection for a left shoulder disability, to include as secondary to residuals of a lumbosacral spine injury.

5.  Entitlement to service connection for a right shoulder disability, to include as secondary to residuals of a lumbosacral spine injury.

6.  Entitlement to service connection for a cervical spine disability, to include as secondary to residuals of a lumbosacral spine injury.

7.  Entitlement to service connection for arthritis, to include as secondary to residuals of a lumbosacral spine injury.

8.  Entitlement to service connection for leg numbness, to include as secondary to residuals of a lumbosacral spine injury.

9.  Entitlement to service connection for kidney stones, to include as secondary to residuals of a lumbosacral spine injury.

10.  Entitlement to service connection for headaches, to include as secondary to residuals of a lumbosacral spine injury.

11.  Entitlement to service connection for an acquired psychiatric disorder, claimed as anxiety and depression, to include as secondary to residuals of a lumbosacral spine injury.


REPRESENTATION

Appellant represented by:	Disability Assistance, Inc.


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1967 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the benefits being sought on appeal.

A video conference hearing was held in July 2011 with the Veteran in Cleveland, Ohio, before the undersigned Veterans Law Judge, sitting in Washington, D.C., who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issues of entitlement to service connection for residuals of a lumbosacral spine injury, a bilateral hip disability, a bilateral knee disability, a left shoulder disability, a right shoulder disability, a cervical spine disability, arthritis, leg numbness, kidney stones, headaches, and an acquired psychiatric disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.



FINDINGS OF FACT

1.  The Veteran did not appeal a December 1979 rating decision that denied service connection for residuals of a lumbosacral spine injury.

2.  Evidence received since the December 1979 rating decision, when considered with previous evidence of the record, relates to an unestablished fact necessary to substantiate the Veteran's claim and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 1979 rating decision that denied service connection for residuals of a lumbosacral spine injury is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).

2.  New and material evidence has been received to reopen a claim for service connection for residuals of a lumbosacral spine injury.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

In this case, the Board is reopening the Veteran's previously denied claim, which is the only issue to be decided on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

B.  New and Material Evidence

Historically, the Veteran was originally denied service connection for residuals of a lumbosacral spine injury in a November 1979 rating decision.  That denial was continued in a December 1979 decision. 

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2011).  Thus, the December 1979 decision became final because the Veteran did not file a timely appeal.

The claim for entitlement to service connection may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate a claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  Only evidence presented since the last final denial on any basis will be considered in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In determining whether new and material evidence has been received to reopen a claim, the U.S. Court of Appeals for Veterans Claims (Court) has indicated that there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the claimant need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when she has provided new and material evidence as to another missing element).

In reaching a determination on whether the claim should be reopened, the reason for the prior denial should be considered.  In essence, at the time of the prior denial, the evidence of record showed that the back injuries sustained by the Veteran in service were acute and transitory, and that his current condition was not related to service.  

Since the prior final decision, additional evidence has been added to the claims file.  Numerous treatment records reflect ongoing treatment for lumbosacral conditions, including degenerative disc disease, disc protrusions, and stenosis.  Various lay statements from the Veteran's family, acquaintances, and service comrades attest to the back injuries he sustained in service and the symptoms he has experienced over many years.  A February 2010 letter from the Veteran's physician stated that, based on a history provided by the Veteran, as well as treatment rendered since August 2007, it was his opinion that the veteran's pathology started as a result of the injuries he sustained during service.

The Board finds this evidence to be new, as it was not part of the record at the time of the prior final decision.  Moreover, the evidence, particularly the February 2010 statement from the Veteran's physician is material, as it relates to the previously unestablished fact of whether the current back condition is related to service.  Therefore, reopening the Veteran's previously denied claim of service connection for residuals of a lumbosacral spine injury is warranted.

As the Board has determined that new and material evidence has been received, it is necessary to consider whether the appellant would be prejudiced by the Board proceeding to a decision on the merits.  However, as discussed below, additional development is warranted.


ORDER

New and material evidence having been received, the claim for service connection for residuals of a lumbosacral spine injury is reopened; the appeal is granted to this extent only. 


REMAND

A.  VA Examination

As noted above, the Veteran submitted a February 2012 letter from his physician which stated that it was his medical opinion, with a reasonable degree of certainty and probability, that the Veteran's lumbar spine pathology started from injuries sustained in the military dating back to 1968.

Unfortunately, this opinion alone is insufficient to warrant a grant of service connection, as the physician did not provide a rationale for his conclusion.  The failure of the physician to provide a basis for his/her opinion affects the weight or credibility of the evidence.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  However, in light of the physician's statement and the reopening of the Veteran's claim, the Veteran should be afforded a VA examination to determine the nature and etiology of his lumbar spine condition.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

B.  Intertwined Claims

The Veteran asserts that the remaining disabilities on appeal were not incurred in service, but are secondary to his lumbar spine condition.  See June 2010 statement in support of claim; July 2011 Board hearing transcript.

Therefore, the Board finds these issues to be inextricably intertwined with any questions regarding the Veteran's entitlement to service connection for his lumbosacral spine, as a determination regarding whether service connection for the lumbar spine is warranted will have a significant impact on the remaining claims.   See Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Therefore, the Board cannot fairly proceed in adjudicating any of these issues until the outstanding matter with regard to the Veteran's claim for service connection for the lumbar spine has been resolved.

If it is determined that the Veteran's lumbosacral spine disability is related to service, he should be afforded VA examinations to determine whether his remaining disabilities on appeal are etiologically related to his lumbosacral spine condition.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. The RO/AMC should schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of his lumbosacral spine disorder, and possibly other orthopedic disabilities that are on appeal as will be discussed, below. The examiner must review the claims file, including any additional evidence obtained as a result of this remand, and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current lumbosacral spine disability is etiologically related to service. In forming an opinion, the examiner should specifically reference the Veteran's documented back injuries in service, as well as the back injury documented in 1974.

If it is determined that the Veteran's lumbosacral spine disability is related to service, the examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hip disorder, bilateral knee disorder, left shoulder disorder, right shoulder disorder, cervical spine disorder, general arthritis, and leg numbness, are caused by, the result of, or aggravated by his lumbosacral spine condition.

Note: The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Note: The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

A complete rationale for all opinions and conclusions should be provided with references to findings in the claims file.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

2. If it is determined that the Veteran's lumbosacral spine disability is related to service, the RO/AMC should schedule the Veteran for a VA examination to determine the nature and etiology of his kidney stones.  

The examiner must review the claims file, including any additional evidence obtained as a result of this remand, and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's kidney stones are caused by, the result of, or aggravated by his lumbosacral spine condition, to include treatment for that condition.

Note: The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.
Note: The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

A complete rationale for all opinions and conclusions should be provided with references to findings in the claims file.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

3. If it is determined that the Veteran's lumbosacral spine disability is related to service, the RO/AMC should schedule the Veteran for a VA examination to determine the nature and etiology of his headaches.  

The examiner must review the claims file, including any additional evidence obtained as a result of this remand, and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's headaches are caused by, the result of, or aggravated by his lumbosacral spine condition.

Note: The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Note: The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

A complete rationale for all opinions and conclusions should be provided with references to findings in the claims file.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

4. If it is determined that the Veteran's lumbosacral spine disability is related to service, the RO/AMC should schedule the Veteran for a VA examination to determine the nature and etiology of his acquired psychiatric disorder.  

The examiner must review the claims file, including any additional evidence obtained as a result of this remand, and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's psychiatric disorder is caused by, the result of, or aggravated by his lumbosacral spine condition.

Note: The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Note: The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

A complete rationale for all opinions and conclusions should be provided with references to findings in the claims file.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

5. Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action. 38 C.F.R. § 4.2 (2011).

6. After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claims based on all the evidence of record, including any additional information obtained as a result of this remand. If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order. The Board intimates no opinion as to the ultimate outcome of this case. The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


